DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 8-12 directed to a terminal in a communication system when a latency requirement is not satisfied by using the CG resource, shifting the CG resource in a time domain based on the time domain shift information; and transmitting a second signal to the base station through the shifted CG resource, non-elected without traverse.  Accordingly, claims 8-12 have been cancelled. 


Allowable Subject Matter
Claims 1-4, 6-7, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to overcome the prior art of record. Therefore, it is allowable.
Claims 2-4 and 6-7 depend on claim 1. Therefore, they are allowable.
Independent claim 13 has been amended to overcome the prior art of record. Therefore, it is allowable.
Claims 14 and 16-20 depend on claim 13. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643